MONROE, J.
This case has been submitted without argument, and no briefs have been filed. We find in the record a motion in arrest of judgment, in which it is said that the information upon which the defendant was convicted is defective on its face, in that it charges the defendant with having “assaulted Mrs. W. E. Livaudais with intent to rob her of two dollars and a poeketbook, the property of Mr. W. E. Livaudais,” which is, in effect, to charge him with an assault upon one person with intent to rob another.
The information charges that the defendant willfully “did attempt to rob from the person of one Mrs. W. E. Livaudais the sum of two dollars and fifty cents, lawful currency of the United States,' of the goods and property of W. E. Livaudais, by thrusting his hand into the pocket of the said Mrs. W. E. Livaudais.”
This is in the language of the statute, and is sufficient. Rev. St. §’ 811.
Judgment affirmed.